Exhibit 10.7

 

[logo.jpg]

 

December 29, 2010

 

Bryan Everett

215 Timothy Drive,

San Carlos, CA 94070

 

Dear Bryan:

 

I am pleased to offer you a position with YuMe, Inc. (the “Company”), as its
Executive Vice President of Business Development. If you decide to join us, you
will receive a yearly salary of $225,000, which will be paid semi-monthly in
accordance with the Company’s normal payroll procedures. You will also be
eligible for a quarterly cash bonus, subject to the achievement of performance
objectives. The specific objectives and structure will be developed within the
first sixty (60) days of employment. Upon attainment of the objectives, your
target bonus will be 100% of your annual salary (“the Bonus”) paid quarterly.
The schedule for payment will follow the commission plan (one month after
quarter end). Provided that you remain an employee in good standing when any
commission for Q1 2011 would be payable, YuMe shall guarantee payment of your
commission for Q1 2011 under the commission plan. As an employee, you are also
eligible to receive certain employee benefits pursuant to the terms of Company
benefit plans as they may exist from time to time. You should note that the
Company may modify salaries and benefits from time to time as it deems
necessary.

 

In addition, if you decide to join us, it will be recommended at the first
meeting of the Company’s Board of Directors following your start date that the
Company grant you an option to purchase 1,400,000 shares of the Company’s Common
Stock at a price per share equal to the fair market value per share of the
Common Stock on the date of grant, as determined by the Company’s Board of
Directors. 25% of the Shares subject to the option shall vest 12 months after
the date your vesting begins, no shares shall vest before such date, and no
rights to any vesting shall be earned or accrued prior to such date. The
remaining shares shall vest monthly over the next 36 months in equal monthly
amounts, subject to your continuing eligibility. This option grant shall be
subject to the terms and conditions of the Company’s Stock Option Plan and Stock
Option Agreement, including vesting requirements.

 

If there is a Change of Control (as defined in your Stock Option Agreement), and
you are either terminated (other than for Cause) or you resign per an
Involuntary Resignation within 180 days following such Change of Control, then
50% of your Option Grant that remains unvested as of the date of your
termination or resignation will become vested, subject to your executing and not
revoking the Company's standard form of separation agreement and release.

 

"Involuntary Resignation" shall mean your employment with the Company or its
successor corporation is terminated due to your resignation after any of the
following occurring with your express written consent: (i) a material reduction
in your responsibilities relative to your responsibilities as in effect on your
start date; provided however, that a reduction in your responsibilities solely
by virtue of the Company being acquired and made a part of a larger entity shall
not by itself constitute ground for "Involuntary Resignation" so long as you
retain similar functional responsibility as in effect immediately prior to the
Change of Control; (ii) a material reduction by the Company of your base salary
as in effect immediately prior to such reduction (unless such reduction applies
generally to all other members of the Company’s senior management); (iii) a
material reduction by the Company in the kind or level of employee benefits to
which you are entitled immediately prior to such reduction with the result that
your overall benefits package is significantly reduced (unless such reduction
applies generally to all other members of the Company’s senior management); (iv)
a material change in the geographic location at which you must perform services
for the Company; provided, however, that in no instance will a relocation to a
location of fifty (50) miles or less from your then-current office location or
from Redwood City, California be deemed material; or (v) any material breach by
the Company of its obligations to you under the terms of this letter that are
not remedied within fourteen days of written notice.

 

 

 

YuMe      1204 Middlefield Road      Redwood City, CA 94063     O:
650.591.9400      F: 650.396.4364      www.yume.com 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

"Cause" shall mean: (i) your failure to substantially perform the duties or
obligations of your position with the Company or under any agreement you may
have with the Company, which failure, if curable within the discretion of the
Board of Directors, is not cured to the reasonable satisfaction of the Board of
Directors within thirty (30) days after receipt of written notice from the
Company of such failure; (ii) your failure or refusal to comply with written
policies, standards and regulations established by the Company from time to
time, which failure or refusal, if curable in the discretion of the Board of
Directors, is not cured to the satisfaction of the Board of Directors within
thirty (30) days after receipt of written notice of such failure or refusal from
the Company; (iii) any act of personal dishonesty, fraud, embezzlement,
misrepresentation, or any unlawful act committed by you that results in your
gain or personal enrichment at the expense of the Company; (iv) your violation
of a federal or state law or regulation applicable to the Company's business;
(v) your violation of, or a plea of nolo contendere or guilty to, a felony under
the laws of the United States or any state; or

(vi) your material breach of the terms of any agreement you may have with the
Company.

 

If you are terminated without Cause or you resign per an Involuntary
Resignation, you shall receive three months' worth of your base salary (less
applicable withholdings) as a severance payment, subject to your executing and
not revoking the Company's standard form of separation agreement and release.

 

The Company is excited about your joining and looks forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice.

 

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. You understand that the existence of any valid agreement by
which you are bound that would affect your eligibility to be employed by the
Company or limit the manner in which you may be employed that has not been
disclosed to us prior to the date of this letter constitutes grounds for
termination. Moreover, you agree that, during the term of your employment with
the Company, you will not engage in any other employment, occupation,
consulting, or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third-party
confidential information to the Company, including that of your former employer,
and that you will not in any way utilize any such information in performing your
duties for the Company.

 

 

 
YuMe      1204 Middlefield Road      Redwood City, CA 94063     O:
650.591.9400      F: 650.396.4364      www.yume.com  

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

As a Company employee, you will be expected to abide by Company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct, which are
included in the Company Handbook.

 

As a condition of your employment, you will also be required to sign and comply
with an At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement, which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of proprietary information. In the event of any dispute or claim
relating to or arising out of our employment relationship, you and the Company
agree to an arbitration in which (i) you are waiving any and all rights to a
jury trial but all court remedies will be available in arbitration, (ii) we
agree that all disputes between you and the Company shall be fully and finally
resolved by binding arbitration, (iii) all disputes shall be resolved by a
neutral arbitrator who shall issue a written opinion, (iv) the arbitration shall
provide for adequate discovery, and (v) the Company shall pay all the
arbitration fees, except an amount equal to the filing fees you would have paid
had you filed a complaint in a court of law.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. If you accept our offer, your first day of employment will be February
7th, 2011. This letter, along with any agreements relating to proprietary rights
between you and the Company, set forth the terms of your employment with the
Company and supersede any prior representations or agreements including, but not
limited to, any representations made during your interviews or relocation
negotiations, whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by the Company CEO and you. This offer of employment
will terminate if it is not accepted, signed, and returned by December 31st,
2010.

 

We look forward to your favorable reply and to working with you at YuMe, Inc.

 

Sincerely,

 

 

__________________________________

Michael Mathieu

CEO                                             

 

 

 

Agreed to and accepted:

 

Signature:     ___________________________     

 

Printed Name:     ___________________________

 

Date:      ___________________________

 

 

Enclosures:

Duplicate Original Letter

At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement

 

 

YuMe      1204 Middlefield Road      Redwood City, CA 94063     O:
650.591.9400      F: 650.396.4364      www.yume.com 